        Case 2:04-cr-00647-GJP Document 142 Filed 01/19/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA

       v.                                             CRIMINAL ACTION
                                                      NO. 04-00647
ENRIQUE IGLESIAS


                                      ORDER

      AND NOW, this 19th day of January 2021, upon consideration of Enrique

Iglesias’s Motion for Release (ECF No. 123) and Supplemental Motion for Release (ECF

No. 132), the Government’s Responses (ECF Nos. 128, 136) and associated exhibit (ECF

No. 137) and Iglesias’s Reply (ECF No. 139), it is ORDERED that the Motions are

DENIED.




                                             BY THE COURT:




                                             /s/ Gerald J. Pappert
                                             GERALD J. PAPPERT, J.




                                         1
